 


113 HR 821 IH: To amend the Servicemembers Civil Relief Act to provide surviving spouses with certain protections relating to mortgages and mortgage foreclosures, and for other purposes.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 821 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to provide surviving spouses with certain protections relating to mortgages and mortgage foreclosures, and for other purposes. 
 
 
1.Expansion of protections relating to mortgages and mortgage foreclosures for surviving spouses 
(a)Protection for Surviving SpouseSection 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533) is amended by adding at the end the following new subsection: 
 
(e)Protection for Surviving SpouseDuring the five-year period beginning on the date of the enactment of this subsection, with respect to a servicemember who dies while in military service and whose death is service-connected, this section shall apply to the surviving spouse of the servicemember if such spouse is the successor in interest to property covered under subsection (a).. 
(b)Effective dateSubsection (e) of section 303 of such Act, as added by subsection (a), shall apply to a surviving spouse of a servicemember whose death is on or after the date of the enactment of this Act. 
2.Requirements for lending institutions that are creditors for obligations and liabilities covered by the Servicemembers Civil Relief ActSection 207 of the Servicemembers Civil Relief Act is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Lending institution requirements 
(1)Compliance officersEach lending institution subject to the requirements of this section shall designate an employee of the institution as a compliance officer who is responsible for ensuring the institution’s compliance with this section and for distributing information to servicemembers whose obligations and liabilities are covered by this section. 
(2)Toll-free telephone numberDuring any fiscal year, a lending institution subject to the requirements of this section that had annual assets for the preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free telephone number and shall make such telephone number available on the primary Internet website of the institution.. 
3.Extension of period of protections for servicemembers against mortgage foreclosuresSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. App. 533 note) is amended— 
(1)in paragraph (1), by striking December 31, 2014 and inserting December 31, 2017; and 
(2)in paragraph (3), by striking January 1, 2015 and inserting January 1, 2018.  
 
